DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending and examined on their merit herein.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The instant application is a continuation-in-part of U.S. Patent Application No. 15/675,183 filed on August 11, 2017, which claims the benefit of priority from U.S. Provisional Patent Application No. 62/395,039 filed on September 15, 2016. The application 15/675,183 and the provisional Applications 62/395,039 do not provide support for instant claims 2-28 because they does not provide an adequate description of the instantly claimed ROXY allele regarding the nature of the alleles. For example, application 15/675,183 in the Specification at [0058] states “[T]he oxyfluorfen resistance gene ROXY is inherited as a single, recessive gene and is located between markers RM3870 and RM3476 on rice Chromosome 5”. As later admitted by Applicant, such a region is 7.6 cM in size, which is about 955kb and contains 159 candidate genes (instant Specification [0264]). Moreover, the name "ROXY'' is not art accepted and is essentially arbitrary, and thus can change over time. The structural or identifiable feature of the “ROXY” allele is not provided in either of the provisionals or non-provisional priority filings. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is broadly drawn to a rice plant having non-transgenic resistance to the herbicide oxyfluorfen.
Claim 2 is broadly drawn to a rice plant having resistance to the herbicide oxyfluorfen, conferred by a loss of function of a sulfolipid biosynthesis enzyme involved in the sulfolipid biosynthesis pathway.

Applicant has not described any other feature or marker, or genetic determinants conferring resistance to oxyfluorfen in a rice plant. Applicant has not described the genetic or biochemical determinant for the broadly recited sulfolipid biosynthesis pathway for the required oxyfluorfen resistance function. 
It should be noted that oxyfluorfen resistance or tolerance could be contributed by multiple and unidentified genetic factors. While the target site—i.e. the enzyme that is targeted by oxyfluorfen, the protoporphyrinogen oxidase (Protox, or PPOX)—mutations or overexpression have been utilized to achieve resistance to oxyfluorfen, other unknown factors also contribute to oxyfluorfen resistance through yet to be illustrated mechanisms. For example, Fernandez et al (Fernández, P., et al.  Pest management science 73.5 (2017): 936-944.) reported multiple resistance to non‐selective glyphosate, glufosinate and oxyfluorfen herbicides has evolved in Lolium rigidum, L. perenne and L. multiflorum weeds, contributed by unknown number of genetic determinants and mechanisms. Applicant has failed to describe their structural or functional features, e.g., how exactly the myriad of possible and undescribed genetic loci are causally related to the recited oxyfluorfen resistance in rice plants.
Regarding the enzyme involved in the sulfolipid biosynthesis pathway, Applicant has described UGP3, SQD1, and SQD2. However, sulfolipid biosynthesis is controlled and regulated Shimojima, M. Progress in lipid research 50.3 (2011): 234-239.) teaches that sulfolipid biosynthesis is somehow regulated by phosphate starvation and reduced in auxin signaling mutants, slr-1 (p. 237). Furthermore, Shimojima teaches that SQDG biosynthesis needs further research to determine whether this pathway is regulated directly by other protein factors, and a deeper understanding of mechanisms underlying SQDG biosynthesis will be achieved by discovering more regulatory factors through screening SQDG-deficient mutants and using advanced techniques for biochemical analyses (p. 237).  In light of these teachings, it is deemed that Applicant has not described a representative number of species of the broadly claimed genus of unspecified genetic elements that could be in the sulfolipid biosynthesis pathway. 
Therefore, Applicant has not described a representative number of genetic elements in the rice plant that are associated with resistance to oxyfluorfen.
Relating to structure vs. function, Applicant does not claim the necessary (i.e., favorable) allele(s) associated with the claimed phenotype(s), such that, Applicant has not disclosed a conserved structure responsible with respect to oxyfluorfen resistance or that in the sulfolipid biosynthesis pathway as to accomplish the instantly claimed function of resistance to oxyfluorfen in a rice plant. Any correlation between the structure and functional effects of these mutants has not been described (for example, it is not known whether these mutants are affecting the same biochemical processes). Therefore, a person with skill in the art cannot know how to alter the genome of a rice plant so as to produce a rice plant, seed, or part having (or a plant therefrom) having resistance to oxyfluorfen. 
Accordingly, the claim is drawn to an extremely large genus of genetic elements encompassing any possible yet unspecified alleles associated with the claimed phenotype of 
Given Applicants have provided very vague description of the method steps or structures that would link a myriad of unspecified alleles of unspecified genetic elements that are determinants of oxyfluorfen resistance, it remains unclear what features identifies the broadly claimed plants or methods. The Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. US 5928994 A to Franz issued in 1999.
Claim 1 is directed to a rice plant having non-transgenic resistance to the herbicide oxyfluorfen.
The claimed rice plant encompasses rice plants that have any level of resistance to the herbicide oxyfluorfen. 
Franz discloses rice plants of the variety Koshikari (non-transgenic), when treated with 3 to 25 g/ha doses of oxyfluorfen, had 0% of injury at 28 days after treatment, while achieving 
Conclusion
Claims 1-2 are rejected. Claim 3 is objected to for being dependent on rejected claims. Claims 4-28 are allowable. There is prior art teaching or suggesting the claimed rice plant and method with the oxyfluorfen resistance conferred by loss-of-function mutation alleles in the rice UGP3, SQD1 and SQD2 enzymes. The closest prior arts are: U.S. Patent No. US 5928994 A to Franz teaches non-transgenic rice plant resistant to oxyfluorfen. However, Franz does not teach or suggest the mutations in rice UGP3, SQD1 and SQD2 enzymes and their contribution to oxyfluorfen resistance. Shimojima (Shimojima, M., Progress in lipid research 50.3 (2011): 234-239.) teaches plant sulfolipid biosynthetic enzymes UGP3, SQD1 and SQD2. However, Shimojima does not teach or suggest the loss of function mutations in UGP3, SQD1 and SQD2 or their contribution to oxyfluorfen resistance in rice plant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663